
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 76
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2011
			Mr. Lance (for
			 himself and Mr. Burton of Indiana)
			 submitted the following resolution; which was referred to the
			  Committee on the
			 Judiciary
		
		RESOLUTION
		Urging the Federal courts to expedite
		  disposition of actions challenging the constitutionality of provisions of the
		  Patient Protection and Affordable Care Act (Public Law
		  111–148).
	
	
		(a)FindingsCongress
			 finds that—
				(1)on March 23,
			 2010, President Obama signed the Patient Protection and Affordable Care Act
			 (Public Law 111–148; 124 Stat. 119) into law, overhauling the healthcare system
			 of the United States;
				(2)26 States have
			 filed lawsuits challenging all or parts of the Act in United States district
			 courts and dozens of other similar lawsuits have been filed as well;
				(3)the lawsuits are
			 focused largely on the constitutionality of the so-called individual mandate,
			 the requirement that all Americans purchase healthcare coverage or pay a fine,
			 that is included in the Act;
				(4)thus far four
			 courts have rendered contradictory decisions with U.S. District Courts in
			 Detroit, MI, and Lynchburg, VA, ruling in favor of the individual mandate, and
			 U.S. District Courts in Richmond, VA, and Pensacola, FL, ruling the individual
			 mandate is unconstitutional;
				(5)these
			 contradictory decisions are causing significant uncertainty in not only the
			 healthcare marketplace but the general business marketplace in the United
			 States as well;
				(6)the decisions
			 have been appealed to the United States Court of Appeals for the Fourth
			 Circuit, the United States Court of Appeals for the Sixth Circuit, and the
			 United States Court of Appeals for the Eleventh Circuit; and
				(7)adding to the
			 confusion on January 19, 2011, the House of Representatives voted 245–189 to
			 repeal the Act and on February 2, 2011, the Senate voted 51–47 against
			 repealing the Act.
				(b)Sense of
			 CongressIt is the sense of Congress that—
				(1)the
			 constitutionality of the Patient Protection and Affordable Care Act (Public Law
			 111–148; 124 Stat. 119) is of imperative public importance; and
				(2)on petition, the
			 Supreme Court of the United States should grant a writ of certiorari under rule
			 11 of the Rules of the Supreme Court of the United States regarding the
			 constitutionality of that Act before judgment in the matter is entered in a
			 United States court of appeals.
				
